     Case 2:20-cr-00579-SVW Document 881 Filed 08/26/21 Page 1 of 7 Page ID #:15541



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov;
9                     Catherine.S.Ahn@usdoj.gov;
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH BEEMSTERBOER
11    Acting Chief, Fraud Section
      CHRISTOPHER FENTON
12    Trial Attorney, Fraud Section
      Criminal Division, U.S. Department of Justice
13         1400 New York Avenue NW, 3rd Floor
           Washington, DC 20530
14         Telephone: (202) 320-0539
           Facsimile: (202) 514-0152
15         E-mail:     Christopher.Fenton@usdoj.gov
16    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
17
                             UNITED STATES DISTRICT COURT
18                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

19    RICHARD AYVAZYAN,                        No. CR 20-579(A)-SVW
        aka “Richard Avazian” and
20          “Iuliia Zhadko,”                   GOVERNMENT’S OPPOSITION TO
      MARIETTA TERABELIAN,                     DEFENDANTS RICHARD AYVAZYAN’S AND
21      aka “Marietta Abelian” and             MARIETTA TERABELIAN’S JOINT EX
            “Viktoria Kauichko,”               PARTE APPLICATION TO CONTINUE
22    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and             SENTENCING DATE (ECF 880)
23    TAMARA DADYAN,
      MANUK GRIGORYAN,
24      aka “Mike Grigoryan,” and
            “Anton Kudiumov,”
25    ARMAN HAYRAPETYAN,
      EDVARD PARONYAN,
26      aka “Edvard Paronian” and
            “Edward Paronyan,” and
27    VAHE DADYAN,

28               Defendants.
     Case 2:20-cr-00579-SVW Document 881 Filed 08/26/21 Page 2 of 7 Page ID #:15542



1

2          Plaintiff United States of America, by and through its counsel
3     of record, the Acting United States Attorney for the Central District
4     of California, Assistant United States Attorneys Scott Paetty,
5     Catherine S. Ahn, and Brian Faerstein, and Department of Justice
6     Trial Attorney Christopher Fenton, hereby files its opposition to
7     defendants Richard Ayvazyan’s and Marietta Terabelian’s Joint Ex
8     Parte Application to Continue Sentencing Date (ECF 880).           This
9     opposition is based upon the attached memorandum of points and
10    authorities, the files and records in this case, and such further
11    evidence and argument as the Court may permit.
12     Dated: August 26, 2021              Respectfully submitted,
13                                         TRACY L. WILKISON
                                           Acting United States Attorney
14
                                           SCOTT M. GARRINGER
15                                         Assistant United States Attorney
                                           Chief, Criminal Division
16

17                                               /s/
                                           SCOTT PAETTY
18                                         CATHERINE AHN
                                           BRIAN FAERSTEIN
19                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
20                                         Department of Justice Trial Attorney
21                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
22

23

24

25

26

27

28
                                              2
     Case 2:20-cr-00579-SVW Document 881 Filed 08/26/21 Page 3 of 7 Page ID #:15543



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          Defendants Richard Ayvazyan and Marietta Terabelian request

3     relief this Court has already denied: a continuance of their

4     sentencing hearing until November 2021.        (See July 29, 2021 Hearing

5     Transcript at 222:17-23.)      Defendants still fail to provide a

6     compelling basis for delay, and many of the reasons they do provide

7     for needing more time are of their own making.          Defendants’ requested

8     continuance also will provide them further opportunity to flee and

9     pose economic danger to the community, both of which constitute
10    significant risks in this case.       The Court therefore should deny
11    defendants’ ex parte application to continue sentencing to November
12    2021 a second time.

13         First, defendants claim they need more time “to adequately

14    prepare for sentencing.”      (ECF 880 at 1.)     However, defendants

15    already have ample time.      Defendants were convicted on June 25.

16    Sentencing is scheduled for October 4.        By the time of the hearing,

17    defendants will have had over three months to prepare.           This schedule

18    already reflects a reasonable three-week continuance the Court

19    granted at defendants’ request to account for the post-trial Kastigar

20    proceedings.    (See July 29, 2021 Hearing Transcript at 222:17-23.)

21    Thus, defendants’ argument that the Kastigar hearing precluded them

22    from having adequate time to prepare for sentencing is unavailing.

23    (See id.)

24         Second, defendants claim they need time to provide materials to

25    and schedule interviews with the United States Probation and Pretrial

26    Services Office (“Probation”).       (See id.)    But when Probation

27    initially requested the materials from defendants and attempted to

28    schedule interviews, defendants opted not to provide materials nor
     Case 2:20-cr-00579-SVW Document 881 Filed 08/26/21 Page 4 of 7 Page ID #:15544



1     proceed with interviews at that time.        Furthermore, even if

2     defendants have now belatedly changed their position, they still fail

3     to explain why they need more time to gather the materials:

4     defendants had notice of Probation’s requests for months and, as a

5     practical matter, because defendants are married and share a home,

6     the information each must gather to respond to Probation’s requests

7     is likely to be the same in nearly all respects. 1         In addition, the

8     relevant information defendants are now choosing to provide to

9     Probation would presumably be included in any materials defendants
10    provide to this Court in support of their sentencing positions.
11    Defendants’ late decision to cooperate with Probation therefore
12    should not affect their preparation of materials to submit to this
13    Court for their already-continued sentencing hearing.
14         Third, defendant Ayvazyan claims one of his attorneys, namely

15    Ashwin Ram, will be unavailable on October 4 because he may have a

16    trial that begins on October 6.       (See id.)    These dates do not

17    present a direct conflict and Mr. Ram should be available to appear

18    on October 4 even if he has a trial that begins on October 6.            And,

19    in any event, even if Mr. Ram is unavailable on October 4, that is

20    not a reason to continue the sentencing: defendant Ayvazyan’s defense

21    team includes three other attorneys who participated throughout these

22

23
           1 To the extent the Court entertains any request for a
24    continuance, it should be upon request from Probation, not
      defendants, if Probation requires additional time to complete the
25    presentence investigation reports. Defendants have had more than
      ample time to supply information to Probation and should not be
26
      permitted to further prolong these proceedings based on their
27    purported interest in providing information they may or may not
      actually provide.
28
                                              2
     Case 2:20-cr-00579-SVW Document 881 Filed 08/26/21 Page 5 of 7 Page ID #:15545



1     proceedings, namely Michael Keough, Meghan Newcomer, and Nicholas

2     Silverman.

3          Similarly, defendant Terabelian claims one of her attorneys,

4     namely John Littrell, may be unavailable because he may have a trial

5     that begins on September 20.       (See id.)   But defendant Terabelian is

6     also represented by Mr. Littrell’s colleague, Ryan Fraser, who

7     appeared alongside Mr. Littrell before, during, and after trial. 2

8          Fourth, defendants’ purported need for additional time is a

9     direct result of their own strategic choices, further undermining
10    their ex parte request for a second continuance at this stage.            In
11    seeking relief on an ex parte basis, “it must be established that the

12    moving party is without fault in creating the crisis that requires ex

13    parte relief, or that the crisis occurred as a result of excusable

14    neglect,” among other things.       Mission Power Engineering Co. v.

15    Continental Cas. Co., 883 F. Supp. 488, 492-93 (C.D. Cal. 1995)

16    (denying ex parte application to shorten time on motion where moving

17    party failed to “establish that it was without fault in creating

18    whatever it is that it perceives as a crisis condition”).           Here,

19    defendants chose not to provide information Probation requested in

20    July at the outset of Probation’s presentence investigation nor to

21    submit to interviews at Probation’s invitation.          Thus, defendants

22

23         2 Defendants cite the Court’s continuances of the sentencing
      dates of codefendants Manuk Grigoryan (to October 25) and Tamara
24    Dadyan (to October 18) as an additional basis for their request for a
      continuance to November 15. (See ECF 880 at 1.) In the case of
25    defendant Grigoryan, the government stipulated to a continuance only
      to October 7 (ECF 855), and similarly would agree only to a modest
26    continuance to mid-October for defendant Tamara Dadyan (ECF 860). In
      any event, defendants Richard Ayvazyan and Marietta Terabelian are
27    differently situated than these other defendants, and they are once
      again seeking a continuance to November 2021 that the Court has
28    already rejected.
                                         3
     Case 2:20-cr-00579-SVW Document 881 Filed 08/26/21 Page 6 of 7 Page ID #:15546



1     created this purported “crisis” on their own.         Id.   Whether

2     defendants were betting on a different result in the adjudication of

3     their post-trial motions or have had a change of heart as to their

4     approach with Probation, their resort to ex parte procedures to seek

5     yet more time is improper and should be rejected.

6          Finally, having lost their post-trial Kastigar and Rule 29 and

7     33 motions (ECF 874, 875), defendants present both a serious risk of

8     flight and danger to the community.         Defendants, who were previously

9     convicted of conspiring together to commit bank fraud in 2012, are
10    facing significant prison time here (including, in the case of
11    defendant Ayvazyan, a mandatory minimum sentence as a result of his
12    two convictions for aggravated identity theft).          They have a history
13    of using fake and stolen identities, which was an integral part of
14    the bank/wire fraud and money laundering conspiracies for which they
15    were convicted in this case.       The government has significant concerns
16    defendants can and will employ such fake or stolen identities to flee
17    the jurisdiction now that their post-trial motions have been denied.
18    Defendants also have access to millions of dollars in stolen money

19    the government has not yet been able to trace, furthering their

20    potential means of escape and resources to evade law enforcement

21    detection.

22         Defendants’ access to this unaccounted-for money poses the

23    additional threat that they may launder these fraudulent COVID-19

24    disaster relief loan proceeds, as the jury found defendants did with

25    respect to the proceeds the government has been able to trace.            The

26    government continues to seek to find additional funds defendants

27    stole, and thus there is a real threat of continuing economic harm as

28
                                              4
     Case 2:20-cr-00579-SVW Document 881 Filed 08/26/21 Page 7 of 7 Page ID #:15547



1     that money remains outstanding.       Indeed, the Ninth Circuit has held

2     that, “danger may, at least in some cases, encompass pecuniary or

3     economic harm.”    United States v. Reynolds, 956 F.2d 192, 192-93 (9th

4     Cir. 1992) (denying motion for bail pending appeal where defendant

5     failed to show by clear and convincing evidence that he “d[id] not

6     constitute an economic danger to the community”).          The government’s

7     evidence at trial demonstrated defendants’ use of stolen and

8     synthetic individual and business identities to create fictitious

9     shell companies and open numerous bank accounts.          Defendants used
10    this elaborate network of fraudulent companies and accounts for the
11    purpose of concealing the illicit source of stolen loan proceeds and
12    directing the funds to their own personal expenses.          Additional time
13    before sentencing in this case – the need for which, as described
14    above, would be solely of defendants’ own making – would only provide
15    defendants further opportunity to access and misuse funds they have
16    stolen and secreted.     In sum, given the substantial risks of flight
17    and danger, defendants should be sentenced as soon as practicable.
18         For these reasons, the government respectfully requests the

19    Court deny defendants’ motion and proceed with sentencing defendants

20    Richard Ayvazyan and Marietta Terabelian on October 4, 2021.

21

22

23

24

25

26

27

28
                                              5
